EXHIBIT 10.1
 

 
NOTICE OF OPTION GRANT
 
under the
 
ALBEMARLE CORPORATION 2008 INCENTIVE PLAN


 
No. of shares subject to option:   «Stock_Options» 
 
       This GRANT, made as of the 24th day of February, 2015, by Albemarle
Corporation, a Virginia corporation (the “Company”), to «First_Name» «Last_Name»
 (“Participant”), is made pursuant and subject to the provisions of the
Company’s 2008 Incentive Plan (the “Plan”), a copy of which has been given to
Participant. All terms used herein that are defined in the Plan have the same
meanings given them in the Plan.
 
1.   Grant of Option. Pursuant to the Plan, the Company, on February 24, 2015,
granted to Participant, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of the aggregate of _______
shares of Common Stock at the option price of $XX.XX per share (the “Option
Price”), being not less than the Fair Market Value per share of the Common Stock
on the date the option was granted. Such option will be exercisable as
hereinafter provided. This option is not intended to be treated as an incentive
stock option under Code section 422.
 
2.   Expiration Date. The Expiration Date of this option is the date that is ten
(10) years from the date of the grant of this option. This option may not be
exercised on or after the tenth anniversary of its grant.
 
3.   Vesting of Option.  Except as provided in paragraphs 7, 8, 9, 10 or 11,
this option shall become Vested as to one-third of the option (___ shares) on
February 24, 2018, as to another one-third of the option (___ shares) on
February 24, 2019, and as to the final one-third of the option (___ shares) on
February 24, 2020.
 
4.   Exercisability of Option. Except as provided in paragraphs 7, 8, 9, 10 or
11, this option shall be exercisable as to one-third of the option (___ shares)
on February 24, 2018, as to another one-third of the option (___ shares) on
February 24, 2019, and as to the final one-third of the option (___ shares) on
February 24, 2020. Once the option has become exercisable in accordance with the
preceding sentence, it shall continue to be exercisable until the termination of
Participant’s rights hereunder pursuant to paragraphs 7, 8, 9, 10 or 11, or
until the option period has expired. A partial exercise of this option shall not
affect Participant’s right to exercise this option with respect to the remaining
shares, subject to the terms and conditions of the Plan and those set forth
herein.
 
5.   Method of Exercising and Payment for Shares.  This option shall be
exercised through a licensed brokerage firm at Participant’s expense, in
conjunction with established procedures and coordinated with the Company’s Human
Resources and Law Departments. From time to time the procedures for exercising
this option may be subject to modification by the aforesaid departments, but in
no case shall the number of shares subject to the option or its terms for
vesting be changed by the procedures for exercise or by the modification
thereof. Procedures for the exercise of this option will be provided to
Participant by the Company’s Human Resources Department.
 
 
 
 
 

--------------------------------------------------------------------------------

Page 2 of 4
 
 
6.   Nontransferability.  This option is nontransferable except by will or the
laws of descent and distribution. During Participant’s lifetime, this option may
be exercised only by Participant.
 
7.   Vesting and Exercise in the Event of Death.  If the Participant dies while
employed by the Company or an Affiliate, after one year following the date the
option was granted and prior to the Expiration Date, this option (to the extent
not already Vested) shall become Vested as to a pro-rata portion of the option;
such pro-rata portion shall be determined as follows: the option (i) shall be
Vested as to one-fifth of the option for each completed year of service by the
Participant during the Vesting period and prior to death, and (ii) shall be
Vested as to a fraction of one-fifth of the option for any partial year of
service (other than the first year after the option is granted), where the
numerator of such fraction is the number of days in the year prior to
Participant's death, and the denominator of such fraction is 365 (or 366 for a
leap year).  The non-Vested portion of the option shall be forfeited.  The
Vested portion of the option may be immediately exercised and shall remain
exercisable according to the terms provided in Paragraph 4, notwithstanding the
date of death.  This option may be exercised by Participant’s
beneficiary.  Participant shall have the right to designate his beneficiary in
accordance with procedures established under the Plan for such purpose.  If
Participant fails to designate a beneficiary, or if at the time of his death
there is no surviving beneficiary, this option may be exercised by his
estate.  Participant’s beneficiary (or estate as the case may be) may exercise
this option during the remainder of the period preceding the Expiration Date.
 
8.   Vesting and Exercise in the Event of Permanent and Total Disability.  If
the Participant becomes permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Code) (“Disabled”) while employed by the Company or an
Affiliate, after one year following the date the option was granted and prior to
the Expiration Date, this option shall become Vested as to a pro-rata portion of
the option; such pro-rata portion shall be determined as follows:  the option
(i) shall be Vested as to one-fifth of the option for each completed year of
service by the Participant during the Vesting period and prior to the
Disability, and (ii) shall be Vested as to a fraction of one-fifth of the option
for any partial year of service (other than the first year after the option is
granted), where the numerator of such fraction is the number of days in the year
prior to Participant's Disability, and the denominator of such fraction is 365
(or 366 for a leap year).  The non-Vested portion of the option shall be
forfeited.  The Vested portion of the option may be immediately exercised and
shall remain exercisable according to the terms provided in Paragraph 4,
notwithstanding the date of permanent and total disability.  The Participant may
exercise this option during the remainder of the period preceding the Expiration
Date.
 
9.   Vesting and Exercise in the Event of Retirement. In the event that the
Participant Retires from the employ of the Company or an Affiliate after one
year following the date the option was granted and prior to the Expiration Date,
this option shall become Vested as to a pro-rata portion of the option; such
pro-rata portion shall be determined as follows:  the option (i) shall be Vested
as to one-fifth of the option for each completed year of service by the
Participant during the Vesting period, and (ii) shall be Vested as to a fraction
of one-fifth of the option for any partial year of service (other than the first
year after the option is granted), where the numerator of such fraction is the
number of days in the year prior to Participant's Retirement, and the
denominator of such fraction is 365 (or 366 for a leap year).  The non-Vested
portion of the option shall be forfeited.  Participant may exercise the Vested
portion of the option with respect to the shares he is entitled to purchase, as
of the date the option would have become exercisable pursuant to paragraph 4
above, provided that the option must be exercised during the remainder of the
period preceding the Expiration Date. For purposes of this Grant, the terms
“Retires” and “Retirement” means, for purposes of this Award, termination of
employment after
 
 
 
 

--------------------------------------------------------------------------------

Page 3 of 4
 
having attained age 55 and completed at least 10 years of service with the
Company or an Affiliate. The preceding sentence shall not apply to a separation
from service following the date that Participant is advised (upon recommendation
by the Executive Compensation Committee of the Board of Directors of Albemarle
Corporation) that his employment is being, or will be, terminated for Cause, on
account of performance or in circumstances that prevent him from being in good
standing with the Company, in which case all rights under this Grant shall
terminate, and this option shall expire on the date of Participant’s termination
of employment.
 
10.   Vesting and Exercise After Termination of Employment.  Except as provided
in paragraphs 7, 8, or 9, in the event Participant ceases to be employed by the
Company or an Affiliate, the rules under this paragraph 10 shall apply.  If
Participant ceases to be employed prior to the time any portion of the option is
Vested, such non-Vested portion of the option shall be forfeited.  If
Participant ceases to be employed after the option is Vested, but prior to the
Expiration Date, Participant may exercise this option with respect to the shares
he is entitled to purchase pursuant to paragraphs 3 and 4 above within sixty
(60) days of the date of such termination of employment (but in no event later
than the Expiration Date).
 
11.   Change in Control.  Notwithstanding any other provision of this Notice of
Award, all shares of the option not previously forfeited shall become Vested and
exercisable on a Change in Control as defined in the Plan.
 
12.   Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle Participant to a fractional share such
fraction shall be disregarded.
 
13.   No Right to Continued Employment.  This option does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.
 
14.   Change in Capital Structure.  The terms of this option shall be adjusted
as the Committee determines is equitable in the event the Company effects one or
more stock dividends, stock split-ups, subdivisions or consolidations of shares
or other similar changes in capitalization.
 
15.   Governing Law.  This Grant shall be governed by the laws of the
Commonwealth of Virginia.  All disputes arising under this Grant shall be
adjudicated solely within the state or Federal courts located within the
Commonwealth of Virginia.
 
16.   Conflicts. (a)  In the event of any conflict between the provisions of the
Plan as in effect on the date hereof and the provisions of this Grant, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.
 
                              (b)  In the event of any conflict between the
provisions of this Award and the provisions of any separate Agreement between
the Company and the Participant, including, but not limited to, any Severance
Compensation Agreement entered between the Participant and the Company, the
provisions of this Award shall govern.
 
17.   Binding Effect.  Subject to the limitations set forth herein and in the
Plan, this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company. 
 
 
 

--------------------------------------------------------------------------------

Page 4 of 4
 
18.   Taxes.  Tax withholding requirements attributable to the exercise of this
option, including employment taxes, Federal income taxes, and state and local
income taxes with respect to the state and locality where, according to the
Company's system of records, the Participant resides at the time the option is
exercised, except as otherwise might be determined to be required by the
Company, will be satisfied by the Participant as instructed in the established
procedures for exercising this option; provided, however, that the
foregoing  employment, Federal, state and local income tax withholding provision
shall be subject to any special rules or provisions that may apply to
Participants who are non-US employees (working inside or outside of the United
States) or US employees working outside of the United States.  It is the
Participant's responsibility to properly report all income and remit all
Federal, state, and local taxes that may be due to the relevant taxing
authorities as the result of exercising this option.
 


IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 
 

 
ALBEMARLE CORPORATION
 
 
 
  By:        _____________________________________________________





 

